CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/18 l Of 8. Page|D #Z 2

ii 18 MJ 229

AFFIDAVIT IN SUPPORT OF
THE ARREST OF THOMAS CLOSE

I, Benj amin Shaw, being first duly swom, hereby depose and state:

. I am a Special Agent (SA) with the U.S. Department of Homeland Security, Homeland Security
Investigations (HSI), having served in that capacity with Homeland Security lnvestigations, and
its predecessor, Immigration and Customs Enforcement (ICE), Department of Homeland
Security, for approximately eight (8) years. Prior to that, I was a Special Agent and Uniformed
Officer for the United States Secret Service for approximately eight (8) years. I am currently
assigned to the Ofiice of the Assistant Special Agent in Charge, Cleveland, Ohio. I have received
training, and have conducted and/or assisted in investigations involving the violation of laws
pertaining to child exploitation, commercial fraud, immigration, cultural property, intellectual
property rights (IPR), money laundering, and narcotics. lam currently responsible for the
investigation of violations of federal laws within the purview of ICE/HSI.

. As part of my daily duties as an HSI Special Agent, I investigate criminal violations relating to
child exploitation and child pornography including violations pertaining to the illegal production,
distribution, receipt and possession of child pornography, in violation of 18 U.S.C. §§ 2252(a)
and 2252A

. The information contained in this Afiidavit is based upon my personal knowledge and
observations, my training and experience, conversations with other law enforcement officers and
witnesses, and the review of documents and records. .

. This afiidavit is submitted for the limited purpose of establishing probable cause the THOMAS
CLOSE (“CLOSE”), currently residing at XXXX Myers Road, Shelby, Ohio 44875 (redacted),
has violated 187U.S.C. § 2251(a) & (e), Sexual Exploitation of Children; and 18 U.S.C. §

2252A(a)(2)which make it a crime to receive, distribute, or attempt to receive and distribute child

CaSe: 1218-mj-02257-DAR DOC #Z l-l Filed: 11/01/18 2 Of 8. Page|D #Z 3

pornography (collectively, the “Specified Federal Offenses”).

5. Because this Aftidavit is being submitted for the limited purpose of establishing probable cause, I
have not included every detail of every aspect of the investigation Rather, I have set forth only
those facts that I believe are necessary to establish probable cause to believe that THOMAS
CLOSE committed the Specified Federal Offenses.

STATUTORY AUTHORITY

6. This complaint involves violations of Title 18, United States Code, Sections 2251(a),
2252A(a)(2), relating to material involving the sexual exploitation of minors.

a. 18 U.S.C. § 2251(a) prohibits a person from employing, using, persuading, inducing,
enticing or coercing a minor to engage in any sexually explicit conduct for the purpose of
producing an visual depiction of such conduct or for the purpose of transmitting a live
visual depiction of such conduct. 18 U.S.C. § 2251(e) further prohibits the attempt to
engage in the conduct specified in Subsection (a).

b. 18 U.S.C. § 2252A(a)(2) prohibits a person from knowingly receiving or distributing any
child pornography that has been mailed, or using any means or facility of interstate or
foreign commerce shipped or transported in, or affecting, interstate or foreign commerce
by any means, including by computer.

THE INVESTIGATION

7. On 5/3/2018, HSl Cleveland received information from the Cyber Crimes Center (C3), Child
Exploitation Investigations Unit (CEIU) regarding a child exploitation lead in Sandusky, OH. C3
provided videos recovered from the internet that were taken of minor boys changing before or
after swimming Further investigation by C3 revealed that some of the videos were taken at the
Sandusky YMCA and that the suspect may be involved with the Boy Scouts of America (BSA).

C3 provided HSI Cleveland with the following information:

8.

10.

ll.

12.

CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/18 3 Of 8. Page|D #Z 4

The series name for the videos is known in ICSE (International Child Sexual Exploitation
database) as “SPYCAM T.” NCMEC Child Victim Identification Program (CVIP) is aware of
the series of videos but they are unidentified

The Victim Identification Lab Was able to identify the manufacturer of the plastic lockers in the
video “XXXXX” (redacted) as Bradley Corp. This led to only a few YMCA’s that had purchased
lockers from Bradley corp. C3 contacted the Health and Wellness Director of the Sandusky
YMCA and forwarded to her cropped/sanitized photos. She confirmed that they were taken at the
YMCA facility located at 2101 W. Perkins Ave., Sandusky, OH 44870.

C3 forwarded the SPYCAM T videos to HSI Cleveland since the victims and suspect may be
located in the Sandusky, OH area. HSI SA Shaw reviewed the videos and made the following
observations:

In the video labeled "‘ChangeOOl”, the boys are changing in a constructed bathroom with
plywood doors resembling those found at campgrounds. The first (lst) boy in the video is wearing
a Washington D.C. hoodie and a Cleveland Indians shirt. The third (3rd) boy who enters the
bathroom put on a belt with the Boy Scouts logo on the buckle. The camera is stationary and
positioned low in the room at an upward angle. Two (2) of the minor boy’s genitalia are visible in
the video.

The videos “Change002” and “Change003” appear to have been taken in a residence. All of the
children in the videos are changing into or out of their swimwear. Most of the kids change in a y
bathroom while they are still wet suggesting the suspect has a pool at his house/complex. Two (2)
different bathrooms are depicted in the videos. In “Change002” the wall is covered with a light
colored tile board with a pattern printed on it. There is also a wood goose towel rack hanging on
the wall. A pink plastic towel rack is attached to the back of the bathroom door. In “Change003”

the bathroom is painted green and there is a white shower curtain With a flower pattem. The

13.

14.

15.

16.

l7.

CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/18 4 Of 8. Page|D #Z 5

cabinets are oak with brass/bronze handles. There is a wood decorative towel rack on the wall and
a white doily decoration hanging on the back of the door. One of the children has a towel with
tiger pattern printed on it. . The cameras are stationary and positioned low in the room at an
upward angle. Two (2) minor boy’s genitalia are visible in the videos.

The video “Change004_twins.mp4” looks like it was taken in a tee-pee made of white fabric with
wood support poles and could be located at a campground. The camera is stationary and
positioned low in the tee-pee at an upward angle. 'l`wo (2) minor boy’s genitalia are visible in the
video.

The video “XXXXX" (redacted), was taken in the locker room believed to be the Sandusky
YMCA. A Boy Scouts logo hat can be seen on the bench next to the child. It is possible that this
child's name may be "XXXX" (redacted). The camera moving during the video indicating that it
is being held during the video recording. One (l) minor boy’s genitalia is visible in the video.
The videos “gifcl”, “giftZ”, “gift?)”, “gift ”, “gift$” and “gift6” appear to have been taken in a
different locker room than “XXXXX” (redacted). The room has cinder block Walls with a Wood
towel rack and bench down one side. The video appears to be taken through a vent/grate near the
floor of the locker room. The camera is moving indicating that it is being held during the video
recording. All of the “gift” videos have at least one (l) minor boy’s genitalia visible.

On 5/4/2018, YMCA personnel forwarded current photos of the YMCA locker room to C3 and
Stated that it had been remodeled in August of 2012.

On 5/8/2018, HSI SA’s Benjamin Shaw and Douglas Bort responded to the YMCA located at
2101 W. Perkins Ave., Sandusky, OH 44870 and met with the Health and Wellness Director and
the Executive Director. They stated that the YMCA conducts swim classes at their pool for
YMCA members. The YMCA pool is also used by swim teams and can be rented out for parties

to include the Boy Scouts of America (BSA).

18,

19.

20.

21.

CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/18 5 Of 8. Page|D #Z 6

SA’s Shaw and Bort inspected the men’s locker room which was connected to the pool area and
determined that it appeared to be the room depicted in some of the photographs forwarded by C3,
specifically, "spycam XXXX" (redacted). Even though the locker room had been remodeled, it
still had the same layout, the same lockers and same benches that were depicted in the videos.

On 8/28/2018, HSI SA’s Benjamin Shaw and Michael Deterling responded to the Boy Scouts of
America (BSA), Lake Erie Council, located at 2241 Woodland Ave., Cleveland, OH 44115 and
met with the Directors. They stated that their office used to only cover Cuyahoga County, but that
on l/ 1/2017, the Lake Erie Council started covering seven (7) counties to include the Sandusky
area.

lSA Shaw presented the Director with cropped/sanitized photographs of some of the victims to see
if he recognized the changing areas. He stated that he is very familiar with the all the Boy Scout
locations in the area and stated that he believes that the video labeled “change004_twins” was
taken in teepees at the Firelands Scout Reservation located at 13782 Gore Orphanage Rd.,
Wakeman, OH 44889. He said that the teepees are distinctive in the photo with the white fabric
and wood poles, and he believes that Firelands is the only BSA camp that still uses the teepees as
a changing area.

The Director stated that he believes that the videos labeled “gift2”, “gift4”, “giii$” and “giftG”
could have also been taken at Firelands Scout Reservation. He said that the design of the room
with the wood towel rack is consistent with the way the Boy Scouts designs their locker rooms
and was the way it looked at Firelands until its recent remodel in May of 2017. He said that the
Boy Scouts design many of their locker rooms_in a similar fashion with the male and female
locker rooms being placed next to each other with a mechanical room in between. The locker
rooms are designed with all of the showers located on the inner walls next to the mechanical

room so that the water can easily be shut off for the winter from the mechanical room. Prior to the

CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/18 6 Of 8. Page|D #Z 7

remodel at Firelands, there was a vent on the wall between the locker room and mechanical room
that was covered with chicken wire and is consistent with the videos.

22. The Director stated that any lifeguard can administer a BSA swim test, but that the only trained
BSA volunteers/ staff are the BSA Aquatics Directors, Aquatic lnstructors, and BSA Life Guards.
Due to the fact that nearly all of the photos appear to revolve around changing before or after
swimming, Boyles provided HSI with an'incident report dated 6/23/2017 documenting an
occurrence at Firelands Scout Reservation that he felt could be related. The report was made by a
den leader regarding a BSA staff member named Thomas CLOSE, aka “Aqua Joe”.

23. After reading the report, the Director stated that BSA spoke to CLOSE about the incident and told
him that if another incident happens like that again, he would be fired.

24. BSA provided HSI with Thomas CLOSE’s DOB (XX/XX/ 1979) (redacted) and stated that he
lives in Shelby, OH. The Director stated that CLOSE is associated with troop 406 which is part of
the Buckeye Council and that CLOSE has a pool at his residence

25. A search of google maps reveals that Thomas CLOSE’s residence at XXXX Myers Road, Shelby,
OH 44875 (redacted) has a pool in the backyard.

26. On l 1/01/2018, HSI SA Benjamin Shaw and SA Jason Guyton responded to XXXX Myers Road,
Shelby, OH 44875 (redacted) and interviewed Thomas CLOSE. During the interview, CLOSE
gave SA Shaw consent to use the residence bathroom. Upon viewing the bathroom, SA Shaw
confirmed that it appeared to be the same bathroom depicted in the video “ChangeOOZ”. The
bathroom still had the same tile board and wood goose towel rack that was in the video.

27. CLOSE voluntarily agreed to speak with HSI Special Agents Shaw and Guyton. CLOSE was
shown sanitized image captures from the videos described above. He stated he recognized all of
the minors by face and by location but could not identify all of them by name or fiill name.

CLOSE admitted to creating the videos and stated that the stationary videos were taken with a

28.

29.

30.

CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/.18 7 Of 8. Page|D #Z 8

spy watch camera that he had placed in the changing areas and the videos that depicted
movement were taken with a video recorder. CLOSE stated the videos and images he captured
would all be located on his desktop computer. He admitted that over the years he upgraded his
computers to new computers with larger storage and transferred all the child pornography
material to the new computer. He also stated the videos he created were from 2011 to the
summer of 2018.

Close also admitted he had been downloading child pornography from the internet since he was
16 years old. He initially used news groups and then moved on to Russian websites where he
could meet other individuals involved in the sexual exploitation of minors and solicit them for
passwords to their child pornography images. CLOSE stated over the last few years he primarily
used the dark web to search for and download sexually explicit images of minors. CLOSE
admitted during the interview to having approximately five terabytes of child pornography on his
computers, enough to send him away for life. He stated his sexual preference was for boys
between six and sixteen.

A forensic preview of CLOSE’s desktop computer, recovered from his bedroom, revealed four
hard drives in the custom built computer tower. The preview revealed hundreds of images and
videos that depicted prepubescent and pubescent minors engaged in sexually explicit conduct.
This includes self-created videos that depicted the lascivious display of the genitals of minors,
and images downloaded from the internet that depict prepubescent and pubescent minors engaged
in the lascivious exhibition of the genitals, oral to genital intercourse and genital to genital
intercourse.

Dun`ng the search of Close’s residence, a spy watch was located. The manufacturer listed on the

watch is labeled “Ethcnogot”. This watch was not manufactured in the State of Ohio.

CaSe: 1218-mj-02257-DAR DOC #Z 1-1 Filed: 11/01/18 8 Of 8. Page|D #Z 9

Conclusion
31. Based on the foregoing, there is probable cause to believe that THOMAS CLOSE violated Title 18
U.S.C. §§ 2251(a) (Sexual Exploitation of Cliildren) and 2252A(a)(2) (receiving and distributing
child pornography): Your Affiant respectfully requests the Court issue an arrest warrant for

THOMAS CLOSE.

%:_%/

Benjamin Shaw

Special Agent

U.S. Department of Homeland Security
Homeland Security Investigations

Sworn to in my presence, this / 5 f day of November, 2018:

D.r .,ML

)
David A. Ruiz V
United States Magistrate Judge

 

